OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-10529 TheInvestment HouseFunds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA (Address of principal executive offices) (Zip code) David Kahn The Investment House LLC 11150 Santa Monica Boulevard, Suite 850 Los Angeles, CA 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310)268-2605 Date of fiscal year end:July 31 Date of reporting period: July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) TheInvestment House Funds By (Signature and Title)* /s/ Timothy J. Wahl Timothy J. Wahl, President Date August 6, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A THE INVESTMENT HOUSE GROWTH FUND PROXY VOTING RECORD July 1, 2013 - June 30, 2014 Investment Company Report MCKESSON CORPORATION Security 58155Q103 Meeting Type Annual Ticker Symbol MCK Meeting Date 31-Jul-2013 ISIN US58155Q1031 Agenda 933853738 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANDY D. BRYANT Management For For 1B. ELECTION OF DIRECTOR: WAYNE A. BUDD Management For For 1C. ELECTION OF DIRECTOR: JOHN H. HAMMERGREN Management For For 1D. ELECTION OF DIRECTOR: ALTON F. IRBY III Management For For 1E. ELECTION OF DIRECTOR: M. CHRISTINE JACOBS Management For For 1F. ELECTION OF DIRECTOR: MARIE L. KNOWLES Management For For 1G. ELECTION OF DIRECTOR: DAVID M. LAWRENCE, M.D. Management For For 1H. ELECTION OF DIRECTOR: EDWARD A. MUELLER Management For For 1I. ELECTION OF DIRECTOR: JANE E. SHAW, PH.D. Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2014. Management For For 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 4. APPROVAL OF 2 Management For For 5. APPROVAL OF AMENDMENT TO 2000 EMPLOYEE STOCK PURCHASE PLAN. Management For For 6. APPROVAL OF AMENDMENTS TO BY-LAWS TO PROVIDE FOR A STOCKHOLDER RIGHT TO CALL SPECIAL MEETINGS. Management For For 7. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT OF STOCKHOLDERS. Shareholder Against For 8. STOCKHOLDER PROPOSAL ON DISCLOSURE OF POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For 9. STOCKHOLDER PROPOSAL ON SIGNIFICANT EXECUTIVE STOCK RETENTION UNTIL REACHING NORMAL RETIREMENT AGE OR TERMINATING EMPLOYMENT. Shareholder Against For STOCKHOLDER PROPOSAL ON COMPENSATION CLAWBACK POLICY. Shareholder Against For MEDTRONIC, INC. Security Meeting Type Annual Ticker Symbol MDT Meeting Date 22-Aug-2013 ISIN US5850551061 Agenda 933856291 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD H. ANDERSON For For 2 SCOTT C. DONNELLY For For 3 VICTOR J. DZAU, M.D. For For 4 OMAR ISHRAK For For 5 SHIRLEY ANN JACKSON PHD For For 6 MICHAEL O. LEAVITT For For 7 JAMES T. LENEHAN For For 8 DENISE M. O'LEARY For For 9 KENDALL J. POWELL For For 10 ROBERT C. POZEN For For 11 PREETHA REDDY For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). Management For For 4. TO APPROVE THE MEDTRONIC, INC. 2013 STOCK AWARD AND INCENTIVE PLAN. Management For For 5. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. Management For For 6. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 7. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 8. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. Management For For 9. TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. Management For For STRATASYS LTD Security M85548101 Meeting Type Special Ticker Symbol SSYS Meeting Date 12-Sep-2013 ISIN IL0011267213 Agenda 933869298 - Management Item Proposal Type Vote For/Against Management 1. TO APPROVE A COMPENSATION POLICY FOR THE COMPANY'S EXECUTIVE OFFICERS AND DIRECTORS, IN ACCORDANCE WITH THE REQUIREMENTS OF THE ISRAELI COMPANIES LAW, 5759-1999. Management For For FEDEX CORPORATION Security 31428X106 Meeting Type Annual Ticker Symbol FDX Meeting Date 23-Sep-2013 ISIN US31428X1063 Agenda 933866608 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE Management For For 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON Management For For 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON Management For For 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER Management For For 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN Management For For 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN Management For For 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO Management For For 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB Management For For 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH Management For For 1J. ELECTION OF DIRECTOR: DAVID P. STEINER Management For For 1K. ELECTION OF DIRECTOR: PAUL S. WALSH Management For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. APPROVAL OF AMENDMENT TO 2010 OMNIBUS STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES. Management For For 4. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Shareholder Against For 6. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. Shareholder Against For 7. STOCKHOLDER PROPOSAL REGARDING LIMITING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL ("LIMIT ACCELERATED EXECUTIVE PAY"). Shareholder For Against 8. STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. Shareholder Against For 9. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. Shareholder Against For STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. Shareholder Against For STOCKHOLDER PROPOSAL REGARDING VOTE COUNTING TO EXCLUDE ABSTENTIONS. Shareholder Against For SYMANTEC CORPORATION Security Meeting Type Annual Ticker Symbol SYMC Meeting Date 22-Oct-2013 ISIN US8715031089 Agenda 933875025 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEPHEN M. BENNETT Management For For 1B ELECTION OF DIRECTOR: MICHAEL A. BROWN Management For For 1C ELECTION OF DIRECTOR: FRANK E. DANGEARD Management For For 1D ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management For For 1E ELECTION OF DIRECTOR: DAVID L. MAHONEY Management For For 1F ELECTION OF DIRECTOR: ROBERT S. MILLER Management For For 1G ELECTION OF DIRECTOR: ANITA M. SANDS Management For For 1H ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management For For 1I ELECTION OF DIRECTOR: V. PAUL UNRUH Management For For 1J ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 4 APPROVAL OF OUR 2 Management For For 5 APPROVAL OF AN AMENDMENT TO OUR 2 Management For For 6 APPROVAL OF OUR AMENDED AND RESTATED SENIOR EXECUTIVE INCENTIVE PLAN Management For For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 12-Nov-2013 ISIN US0530151036 Agenda 933881080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY For For 2 GREGORY D. BRENNEMAN For For 3 LESLIE A. BRUN For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 10 GREGORY L. SUMME For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 4. RE-APPROVAL OF PERFORMANCE-BASED PROVISIONS OF THE AUTOMATIC DATA PROCESSING, INC. 2 PLAN. Management For For PALL CORPORATION Security Meeting Type Annual Ticker Symbol PLL Meeting Date 11-Dec-2013 ISIN US6964293079 Agenda 933890712 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: AMY E. ALVING Management For For 1B ELECTION OF DIRECTOR: ROBERT B. COUTTS Management For For 1C ELECTION OF DIRECTOR: MARK E. GOLDSTEIN Management For For 1D ELECTION OF DIRECTOR: CHERYL W. GRISE Management For For 1E ELECTION OF DIRECTOR: RONALD L. HOFFMAN Management For For 1F ELECTION OF DIRECTOR: LAWRENCE D. KINGSLEY Management For For 1G ELECTION OF DIRECTOR: DENNIS N. LONGSTREET Management For For 1H ELECTION OF DIRECTOR: B. CRAIG OWENS Management For For 1I ELECTION OF DIRECTOR: KATHARINE L. PLOURDE Management For For 1J ELECTION OF DIRECTOR: EDWARD TRAVAGLIANTI Management For For 1K ELECTION OF DIRECTOR: BRET W. WISE Management For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 03 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For AUTODESK, INC. Security Meeting Type Special Ticker Symbol ADSK Meeting Date 14-Jan-2014 ISIN US0527691069 Agenda 933904674 - Management Item Proposal Type Vote For/Against Management 1. APPROVE AN AMENDMENT TO THE AUTODESK, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE BY GOALS. Management For For INTUIT INC. Security Meeting Type Annual Ticker Symbol INTU Meeting Date 23-Jan-2014 ISIN US4612021034 Agenda 933906111 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHRISTOPHER W. BRODY Management For For 1B. ELECTION OF DIRECTOR: WILLIAM V. CAMPBELL Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: DIANE B. GREENE Management For For 1E. ELECTION OF DIRECTOR: EDWARD A. KANGAS Management For For 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management For For 1G. ELECTION OF DIRECTOR: DENNIS D. POWELL Management For For 1H. ELECTION OF DIRECTOR: BRAD D. SMITH Management For For 1I. ELECTION OF DIRECTOR: JEFF WEINER Management For For 2. RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2014. Management For For 3. APPROVAL OF AMENDED AND RESTATED 2 Management For For 4. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For COSTCO WHOLESALE CORPORATION Security 22160K105 Meeting Type Annual Ticker Symbol COST Meeting Date 30-Jan-2014 ISIN US22160K1051 Agenda 933909383 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SUSAN L. DECKER For For 2 RICHARD M. LIBENSON For For 3 JOHN W. MEISENBACH For For 4 CHARLES T. MUNGER For For 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Management For For 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS. Shareholder For Against 5. TO AMEND THE ARTICLES OF INCORPORATION TO CHANGE THE METHOD OF ELECTING DIRECTORS. Shareholder For THE SCOTTS MIRACLE-GRO CO. Security Meeting Type Annual Ticker Symbol SMG Meeting Date 30-Jan-2014 ISIN US8101861065 Agenda 933909840 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JAMES HAGEDORN For For 2 JAMES F. MCCANN For For 3 NANCY G. MISTRETTA For For 4 STEPHANIE M. SHERN For For 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE SCOTTS COMPANY LLC AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Management For For 4. RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Management For For ACCENTURE PLC Security G1151C101 Meeting Type Annual Ticker Symbol ACN Meeting Date 30-Jan-2014 ISIN IE00B4BNMY34 Agenda 933911592 - Management Item Proposal Type Vote For/Against Management 1. TO ACCEPT, IN A NON-BINDING VOTE, THE COMPANY'S IRISH FINANCIAL STATEMENTS FOR THE TWELVE-MONTH PERIOD ENDED AUGUST 31, 2013, AS PRESENTED. Management For For 2A. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: JAIME ARDILA Management For For 2B. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: CHARLES H. GIANCARLO Management For For 2C. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WILLIAM L. KIMSEY Management For For 2D. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: BLYTHE J. MCGARVIE Management For For 2E. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: MARK MOODY-STUART Management For For 2F. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: PIERRE NANTERME Management For For 2G. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: GILLES C. PELISSON Management For For 2H. RE-APPOINTMENT OF THE BOARD OF DIRECTOR: WULF VON SCHIMMELMANN Management For For 3. TO RATIFY, IN A NON-BINDING VOTE, THE APPOINTMENT OF KPMG AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ACCENTURE PLC FOR A TERM EXPIRING AT OUR ANNUAL GENERAL MEETING OF SHAREHOLDERS IN 2 AUTHORIZE, IN A BINDING VOTE, THE BOARD, ACTING THROUGH THE AUDIT COMMITTEE, TO DETERMINE KPMG'S REMUNERATION. Management For For 4. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO GRANT THE BOARD THE AUTHORITY TO ISSUE SHARES UNDER IRISH LAW. Management For For 6. TO GRANT THE BOARD THE AUTHORITY TO OPT-OUT OF STATUTORY PRE-EMPTION RIGHTS UNDER IRISH LAW. Management For For 7. TO APPROVE A CAPITAL REDUCTION AND CREATION OF DISTRIBUTABLE RESERVES UNDER IRISH LAW. Management For For 8. TO AUTHORIZE HOLDING THE 2015 ANNUAL GENERAL MEETING OF SHAREHOLDERS OF ACCENTURE PLC AT A LOCATION OUTSIDE OF IRELAND AS REQUIRED UNDER IRISH LAW. Management For For 9. TO AUTHORIZE ACCENTURE TO MAKE OPEN-MARKET PURCHASES OF ACCENTURE PLC CLASS A ORDINARY SHARES UNDER IRISH LAW. Management For For TO DETERMINE THE PRICE RANGE AT WHICH ACCENTURE PLC CAN RE-ISSUE SHARES THAT IT ACQUIRES AS TREASURY STOCK UNDER IRISH LAW. Management For For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00001 PER SHARE Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2014 EMPLOYEE STOCK PLAN Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For ADOBE SYSTEMS INCORPORATED Security 00724F101 Meeting Type Annual Ticker Symbol ADBE Meeting Date 10-Apr-2014 ISIN US00724F1012 Agenda 933925921 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: AMY L. BANSE Management For For 1B. ELECTION OF DIRECTOR: KELLY J. BARLOW Management For For 1C. ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management For For 1D. ELECTION OF DIRECTOR: ROBERT K. BURGESS Management For For 1E. ELECTION OF DIRECTOR: FRANK A. CALDERONI Management For For 1F. ELECTION OF DIRECTOR: MICHAEL R. CANNON Management For For 1G. ELECTION OF DIRECTOR: JAMES E. DALEY Management For For 1H. ELECTION OF DIRECTOR: LAURA B. DESMOND Management For For 1I. ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management For For 1J. ELECTION OF DIRECTOR: SHANTANU NARAYEN Management For For 1K. ELECTION OF DIRECTOR: DANIEL L. ROSENSWEIG Management For For 1L. ELECTION OF DIRECTOR: ROBERT SEDGEWICK Management For For 1M. ELECTION OF DIRECTOR: JOHN E. WARNOCK Management For For 2. APPROVAL OF THE AMENDMENT OF THE 2 THE AVAILABLE SHARE RESERVE BY 8.85 MILLION SHARES. Management For For 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON NOVEMBER 28, 2014. Management For For 4. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For MYLAN INC. Security Meeting Type Annual Ticker Symbol MYL Meeting Date 11-Apr-2014 ISIN US6285301072 Agenda 933937457 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HEATHER BRESCH Management For For 1B. ELECTION OF DIRECTOR: WENDY CAMERON Management For For 1C. ELECTION OF DIRECTOR: HON. ROBERT J. CINDRICH Management For For 1D. ELECTION OF DIRECTOR: ROBERT J. COURY Management For For 1E. ELECTION OF DIRECTOR: JOELLEN LYONS DILLON Management For For 1F. ELECTION OF DIRECTOR: NEIL DIMICK, C.P.A. Management For For 1G. ELECTION OF DIRECTOR: MELINA HIGGINS Management For For 1H. ELECTION OF DIRECTOR: DOUGLAS J. LEECH, C.P.A. Management For For 1I. ELECTION OF DIRECTOR: RAJIV MALIK Management For For 1J. ELECTION OF DIRECTOR: JOSEPH C. MAROON, M.D. Management For For 1K. ELECTION OF DIRECTOR: MARK W. PARRISH Management For For 1L. ELECTION OF DIRECTOR: RODNEY L. PIATT, C.P.A. Management For For 1M. ELECTION OF DIRECTOR: RANDALL L. (PETE) VANDERVEEN, PH.D., R.PH Management For For 2. RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 Management For For 3. APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY Management For For 4. CONSIDER A SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR Shareholder Against For TEXAS INSTRUMENTS INCORPORATED Security Meeting Type Annual Ticker Symbol TXN Meeting Date 17-Apr-2014 ISIN US8825081040 Agenda 933927103 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: R.W. BABB, JR. Management For For 1B. ELECTION OF DIRECTOR: M.A. BLINN Management For For 1C. ELECTION OF DIRECTOR: D.A. CARP Management For For 1D. ELECTION OF DIRECTOR: C.S. COX Management For For 1E. ELECTION OF DIRECTOR: R. KIRK Management For For 1F. ELECTION OF DIRECTOR: P.H. PATSLEY Management For For 1G. ELECTION OF DIRECTOR: R.E. SANCHEZ Management For For 1H. ELECTION OF DIRECTOR: W.R. SANDERS Management For For 1I. ELECTION OF DIRECTOR: R.J. SIMMONS Management For For 1J. ELECTION OF DIRECTOR: R.K. TEMPLETON Management For For 1K. ELECTION OF DIRECTOR: C.T. WHITMAN Management For For 2. BOARD PROPOSAL REGARDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 4. BOARD PROPOSAL TO APPROVE THE TI EMPLOYEES 2 Management For For 5. BOARD PROPOSAL TO REAPPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE TEXAS INSTRUMENTS 2009 LONG-TERM INCENTIVE PLAN. Management For For STRYKER CORPORATION Security Meeting Type Annual Ticker Symbol SYK Meeting Date 22-Apr-2014 ISIN US8636671013 Agenda 933932546 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HOWARD E. COX, JR. Management For For 1B. ELECTION OF DIRECTOR: SRIKANT M. DATAR, PH.D. Management For For 1C. ELECTION OF DIRECTOR: ROCH DOLIVEUX, DVM Management For For 1D. ELECTION OF DIRECTOR: LOUISE L. FRANCESCONI Management For For 1E. ELECTION OF DIRECTOR: ALLAN C. GOLSTON Management For For 1F. ELECTION OF DIRECTOR: KEVIN A. LOBO Management For For 1G. ELECTION OF DIRECTOR: WILLIAM U. PARFET Management For For 1H. ELECTION OF DIRECTOR: ANDREW K. SILVERNAIL Management For For 1I. ELECTION OF DIRECTOR: RONDA E. STRYKER Management For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. Management For For THE COCA-COLA COMPANY Security Meeting Type Annual Ticker Symbol KO Meeting Date 23-Apr-2014 ISIN US1912161007 Agenda 933928256 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: HERBERT A. ALLEN Management For For 1B. ELECTION OF DIRECTOR: RONALD W. ALLEN Management For For 1C. ELECTION OF DIRECTOR: ANA BOTIN Management For For 1D. ELECTION OF DIRECTOR: HOWARD G. BUFFETT Management For For 1E. ELECTION OF DIRECTOR: RICHARD M. DALEY Management For For 1F. ELECTION OF DIRECTOR: BARRY DILLER Management For For 1G. ELECTION OF DIRECTOR: HELENE D. GAYLE Management For For 1H. ELECTION OF DIRECTOR: EVAN G. GREENBERG Management For For 1I. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 1J. ELECTION OF DIRECTOR: MUHTAR KENT Management For For 1K. ELECTION OF DIRECTOR: ROBERT A. KOTICK Management For For 1L. ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management For For 1M. ELECTION OF DIRECTOR: SAM NUNN Management For For 1N. ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management For For 1O. ELECTION OF DIRECTOR: PETER V. UEBERROTH Management For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For 3. APPROVAL OF THE COCA-COLA COMPANY 2 Management For For 4. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management For For 5. SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN Shareholder Against For INTUITIVE SURGICAL, INC. Security 46120E602 Meeting Type Annual Ticker Symbol ISRG Meeting Date 24-Apr-2014 ISIN US46120E6023 Agenda 933934994 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 AMAL M. JOHNSON For For 2 ERIC H. HALVORSON For For 3 ALAN J. LEVY, PH.D. For For 4 CRAIG H. BARRATT, PH.D. For For 5 FLOYD D. LOOP, M.D. For For 6 GEORGE STALK JR. For For 2. TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. THE RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ("PWC") AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For EMC CORPORATION Security Meeting Type Annual Ticker Symbol EMC Meeting Date 30-Apr-2014 ISIN US2686481027 Agenda 933944159 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN Management For For 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management For For 1C. ELECTION OF DIRECTOR: GAIL DEEGAN Management For For 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO Management For For 1E. ELECTION OF DIRECTOR: JOHN R. EGAN Management For For 1F. ELECTION OF DIRECTOR: WILLIAM D. GREEN Management For For 1G. ELECTION OF DIRECTOR: EDMUND F. KELLY Management For For 1H. ELECTION OF DIRECTOR: JAMI MISCIK Management For For 1I. ELECTION OF DIRECTOR: PAUL SAGAN Management For For 1J. ELECTION OF DIRECTOR: DAVID N. STROHM Management For For 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management For For 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management For For 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. Management For For 4. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN INDEPENDENT BOARD CHAIRMAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For 5. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. Shareholder Against For CHURCH & DWIGHT CO., INC. Security Meeting Type Annual Ticker Symbol CHD Meeting Date 01-May-2014 ISIN US1713401024 Agenda 933937318 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES R. CRAIGIE Management For For 1B. ELECTION OF DIRECTOR: ROBERT D. LEBLANC Management For For 1C. ELECTION OF DIRECTOR: JANET S. VERGIS Management For For 2. ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For YUM! BRANDS, INC. Security Meeting Type Annual Ticker Symbol YUM Meeting Date 01-May-2014 ISIN US9884981013 Agenda 933939829 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MICHAEL J. CAVANAGH Management For For 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For 1C. ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management For For 1D. ELECTION OF DIRECTOR: MIRIAN M. GRADDICK-WEIR Management For For 1E. ELECTION OF DIRECTOR: BONNIE G. HILL Management For For 1F. ELECTION OF DIRECTOR: JONATHAN S. LINEN Management For For 1G. ELECTION OF DIRECTOR: THOMAS C. NELSON Management For For 1H. ELECTION OF DIRECTOR: DAVID C. NOVAK Management For For 1I. ELECTION OF DIRECTOR: THOMAS M. RYAN Management For For 1J. ELECTION OF DIRECTOR: JING-SHYH S. SU Management For For 1K. ELECTION OF DIRECTOR: ROBERT D. WALTER Management For For 2. RATIFICATION OF INDEPENDENT AUDITORS. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 4. RE-APPROVAL OF PERFORMANCE MEASURES OF YUM! BRANDS, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Management For For SIGMA-ALDRICH CORPORATION Security Meeting Type Annual Ticker Symbol SIAL Meeting Date 06-May-2014 ISIN US8265521018 Agenda 933937128 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: REBECCA M. BERGMAN Management For For 1B. ELECTION OF DIRECTOR: GEORGE M. CHURCH Management For For 1C. ELECTION OF DIRECTOR: MICHAEL L. MARBERRY Management For For 1D. ELECTION OF DIRECTOR: W. LEE MCCOLLUM Management For For 1E. ELECTION OF DIRECTOR: AVI M. NASH Management For For 1F. ELECTION OF DIRECTOR: STEVEN M. PAUL Management For For 1G. ELECTION OF DIRECTOR: J. PEDRO REINHARD Management For For 1H. ELECTION OF DIRECTOR: RAKESH SACHDEV Management For For 1I. ELECTION OF DIRECTOR: D. DEAN SPATZ Management For For 1J. ELECTION OF DIRECTOR: BARRETT A. TOAN Management For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 3. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $1.00 PER SHARE, TO Management For For 4. APPROVAL OF AN AMENDMENT TO THE CERTIFICATE OF INCORPORATION TO PROVIDE AUTHORITY TO ISSUE PREFERRED STOCK Management For For 5. APPROVAL OF THE SIGMA-ALDRICH CORPORATION 2014 LONG-TERM INCENTIVE PLAN Management For For 6. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Management For For BAXTER INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol BAX Meeting Date 06-May-2014 ISIN US0718131099 Agenda 933939487 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WAYNE T. HOCKMEYER Management For For 1B. ELECTION OF DIRECTOR: ROBERT L. PARKINSON, JR. Management For For 1C. ELECTION OF DIRECTOR: THOMAS T. STALLKAMP Management For For 1D. ELECTION OF DIRECTOR: ALBERT P.L. STROUCKEN Management For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. SHAREHOLDER PROPOSAL - RIGHT TO ACT BY WRITTEN CONSENT. Shareholder Against For 5. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Shareholder Against For ALLERGAN, INC. Security Meeting Type Annual Ticker Symbol AGN Meeting Date 06-May-2014 ISIN US0184901025 Agenda 933947799 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DAVID E.I. PYOTT Management For For 1B. ELECTION OF DIRECTOR: MICHAEL R. GALLAGHER Management For For 1C. ELECTION OF DIRECTOR: DEBORAH DUNSIRE, M.D. Management For For 1D. ELECTION OF DIRECTOR: TREVOR M. JONES, PH.D. Management For For 1E. ELECTION OF DIRECTOR: LOUIS J. LAVIGNE, JR. Management For For 1F. ELECTION OF DIRECTOR: PETER J. MCDONNELL, M.D. Management For For 1G. ELECTION OF DIRECTOR: TIMOTHY D. PROCTOR Management For For 1H. ELECTION OF DIRECTOR: RUSSELL T. RAY Management For For 1I. ELECTION OF DIRECTOR: HENRI A. TERMEER Management For For 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Management For For 3. ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. APPROVE THE AMENDMENT AND RESTATEMENT OF OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE STOCKHOLDERS WITH THE RIGHT TO ACT BY WRITTEN CONSENT. Management For For 5. STOCKHOLDER PROPOSAL (SEPARATE CHAIRMAN AND CEO). Shareholder Against For GILEAD SCIENCES, INC. Security Meeting Type Annual Ticker Symbol GILD Meeting Date 07-May-2014 ISIN US3755581036 Agenda 933943006 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JOHN F. COGAN Management For For 1B. ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON Management For For 1C. ELECTION OF DIRECTOR: CARLA A. HILLS Management For For 1D. ELECTION OF DIRECTOR: KEVIN E. LOFTON Management For For 1E. ELECTION OF DIRECTOR: JOHN W. MADIGAN Management For For 1F. ELECTION OF DIRECTOR: JOHN C. MARTIN Management For For 1G. ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management For For 1H. ELECTION OF DIRECTOR: RICHARD J. WHITLEY Management For For 1I. ELECTION OF DIRECTOR: GAYLE E. WILSON Management For For 1J. ELECTION OF DIRECTOR: PER WOLD-OLSEN Management For For 2. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. TO VOTE ON A PROPOSED AMENDMENT TO GILEAD'S RESTATED CERTIFICATE OF INCORPORATION TO DESIGNATE DELAWARE CHANCERY COURT AS THE EXCLUSIVE FORUM FOR CERTAIN LEGAL ACTIONS. Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. Management For For 5. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. Shareholder Against For 6. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. Shareholder Against For 7. TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT INCENTIVE COMPENSATION FOR THE CHIEF EXECUTIVE OFFICER INCLUDE NON-FINANCIAL MEASURES BASED ON PATIENT ACCESS TO GILEAD'S MEDICINES. Shareholder Against For ECOLAB INC. Security Meeting Type Annual Ticker Symbol ECL Meeting Date 08-May-2014 ISIN US2788651006 Agenda 933946088 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. Management For For 1B. ELECTION OF DIRECTOR: BARBARA J. BECK Management For For 1C. ELECTION OF DIRECTOR: LESLIE S. BILLER Management For For 1D. ELECTION OF DIRECTOR: CARL M. CASALE Management For For 1E. ELECTION OF DIRECTOR: STEPHEN I. CHAZEN Management For For 1F. ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management For For 1G. ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management For For 1H. ELECTION OF DIRECTOR: JOEL W. JOHNSON Management For For 1I. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1J. ELECTION OF DIRECTOR: JERRY W. LEVIN Management For For 1K. ELECTION OF DIRECTOR: ROBERT L. LUMPKINS Management For For 1L. ELECTION OF DIRECTOR: VICTORIA J. REICH Management For For 1M. ELECTION OF DIRECTOR: SUZANNE M. VAUTRINOT Management For For 1N. ELECTION OF DIRECTOR: JOHN J. ZILLMER Management For For 2. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR ENDING DECEMBER 31, 2014. Management For For 3. RE-APPROVE THE ECOLAB INC. MANAGEMENT PERFORMANCE INCENTIVE PLAN, AS AMENDED. Management For For 4. ADVISORY VOTE TO APPROVE THE COMPENSATION OF EXECUTIVES DISCLOSED IN THE PROXY STATEMENT. Management For For 5. STOCKHOLDER PROPOSAL REQUESTING AN INDEPENDENT BOARD CHAIR. Shareholder Against For NORFOLK SOUTHERN CORPORATION Security Meeting Type Annual Ticker Symbol NSC Meeting Date 08-May-2014 ISIN US6558441084 Agenda 933946127 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: THOMAS D. BELL, JR. Management For For 1B. ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management For For 1C. ELECTION OF DIRECTOR: ROBERT A. BRADWAY Management For For 1D. ELECTION OF DIRECTOR: WESLEY G. BUSH Management For For 1E. ELECTION OF DIRECTOR: DANIEL A. CARP Management For For 1F. ELECTION OF DIRECTOR: KAREN N. HORN Management For For 1G. ELECTION OF DIRECTOR: STEVEN F. LEER Management For For 1H. ELECTION OF DIRECTOR: MICHAEL D. LOCKHART Management For For 1I. ELECTION OF DIRECTOR: AMY E. MILES Management For For 1J. ELECTION OF DIRECTOR: CHARLES W. MOORMAN Management For For 1K. ELECTION OF DIRECTOR: MARTIN H. NESBITT Management For For 1L. ELECTION OF DIRECTOR: JAMES A. SQUIRES Management For For 1M. ELECTION OF DIRECTOR: JOHN R. THOMPSON Management For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS NORFOLK SOUTHERN'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Management For For 3. APPROVAL OF EXECUTIVE COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 STOCKHOLDERS. Management For For 4. STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT CHAIRMAN OF THE BOARD OF DIRECTORS. Shareholder Against For CVS CAREMARK CORPORATION Security Meeting Type Annual Ticker Symbol CVS Meeting Date 08-May-2014 ISIN US1266501006 Agenda 933947953 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: C. DAVID BROWN II Management For For ELECTION OF DIRECTOR: NANCY-ANN M. DEPARLE Management For For ELECTION OF DIRECTOR: DAVID W. DORMAN Management For For ELECTION OF DIRECTOR: ANNE M. FINUCANE Management For For ELECTION OF DIRECTOR: LARRY J. MERLO Management For For ELECTION OF DIRECTOR: JEAN-PIERRE MILLON Management For For ELECTION OF DIRECTOR: RICHARD J. SWIFT Management For For ELECTION OF DIRECTOR: WILLIAM C. WELDON Management For For ELECTION OF DIRECTOR: TONY L. WHITE Management For For 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Management For For TRIMBLE NAVIGATION LIMITED Security Meeting Type Annual Ticker Symbol TRMB Meeting Date 08-May-2014 ISIN US8962391004 Agenda 933947991 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN W. BERGLUND For For 2 JOHN B. GOODRICH For For 3 MERIT E. JANOW For For 4 ULF J. JOHANSSON For For 5 RONALD S. NERSESIAN For For 6 MARK S. PEEK For For 7 NICKOLAS W. VANDE STEEG For For 2. TO APPROVE THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE FISCAL YEAR ENDING JANUARY 2, 2015. Management For For TUPPERWARE BRANDS CORPORATION Security Meeting Type Annual Ticker Symbol TUP Meeting Date 09-May-2014 ISIN US8998961044 Agenda 933944200 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: CATHERINE A. BERTINI Management For For 1B ELECTION OF DIRECTOR: SUSAN M. CAMERON Management For For 1C ELECTION OF DIRECTOR: KRISS CLONINGER, III Management For For 1D ELECTION OF DIRECTOR: E.V. GOINGS Management For For 1E ELECTION OF DIRECTOR: JOE R. LEE Management For For 1F ELECTION OF DIRECTOR: ANGEL R. MARTINEZ Management For For 1G ELECTION OF DIRECTOR: ANTONIO MONTEIRO DE CASTRO Management For For 1H ELECTION OF DIRECTOR: ROBERT J. MURRAY Management For For 1I ELECTION OF DIRECTOR: DAVID R. PARKER Management For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Management For For 1K ELECTION OF DIRECTOR: M. ANNE SZOSTAK Management For For 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM Management For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 13-May-2014 ISIN US2310211063 Agenda 933949349 - Management Item Proposal Type Vote For/Against Management 1) ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2) ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3) ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4) ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5) ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 6) ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 7) ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 8) ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For 9) ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2014. Management For For SHAREHOLDER PROPOSAL REGARDING CONFIDENTIAL VOTING. Shareholder Against For EBAY INC. Security Meeting Type Annual Ticker Symbol EBAY Meeting Date 13-May-2014 ISIN US2786421030 Agenda 933949919 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 FRED D. ANDERSON For For 2 EDWARD W. BARNHOLT For For 3 SCOTT D. COOK For For 4 JOHN J. DONAHOE For For 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2008 EQUITY INCENTIVE AWARD PLAN. Management For For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 5 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY JOHN CHEVEDDEN REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. Shareholder Against For 6 PROPOSAL WITHDRAWN Shareholder Against For GOOGLE INC. Security 38259P508 Meeting Type Annual Ticker Symbol GOOG Meeting Date 14-May-2014 ISIN US38259P5089 Agenda 933948359 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 LARRY PAGE For For 2 SERGEY BRIN For For 3 ERIC E. SCHMIDT For For 4 L. JOHN DOERR For For 5 DIANE B. GREENE For For 6 JOHN L. HENNESSY For For 7 ANN MATHER For For 8 PAUL S. OTELLINI For For 9 K. RAM SHRIRAM For For 10 SHIRLEY M. TILGHMAN For For 2. THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. THE APPROVAL OF 2013 COMPENSATION AWARDED TO NAMED EXECUTIVE OFFICERS. Management For For 4. A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 7. A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For 8. A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For INTERCONTINENTALEXCHANGE GROUP, INC. Security 45866F104 Meeting Type Annual Ticker Symbol ICE Meeting Date 16-May-2014 ISIN US45866F1049 Agenda 933961357 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CHARLES R. CRISP Management For For 1B. ELECTION OF DIRECTOR: JEAN-MARC FORNERI Management For For 1C. ELECTION OF DIRECTOR: FRED W. HATFIELD Management For For 1D. ELECTION OF DIRECTOR: SYLVAIN HEFES Management For For 1E. ELECTION OF DIRECTOR: JAN-MICHIEL HESSELS Management For For 1F. ELECTION OF DIRECTOR: TERRENCE F. MARTELL Management For For 1G. ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY Management For For 1H. ELECTION OF DIRECTOR: JAMES J. MCNULTY Management For For 1I. ELECTION OF DIRECTOR: SIR ROBERT REID Management For For 1J. ELECTION OF DIRECTOR: FREDERIC V. SALERNO Management For For 1K. ELECTION OF DIRECTOR: ROBERT G. SCOTT Management For For 1L. ELECTION OF DIRECTOR: JEFFREY C. SPRECHER Management For For 1M. ELECTION OF DIRECTOR: JUDITH A. SPRIESER Management For For 1N. ELECTION OF DIRECTOR: VINCENT TESE Management For For 2. TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 4. TO APPROVE THE AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO CHANGE OUR NAME FROM "INTERCONTINENTALEXCHANGE GROUP, INC." TO "INTERCONTINENTAL EXCHANGE, INC." Management For For XEROX CORPORATION Security Meeting Type Annual Ticker Symbol XRX Meeting Date 20-May-2014 ISIN US9841211033 Agenda 933953932 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1B. ELECTION OF DIRECTOR: URSULA M. BURNS Management For For 1C. ELECTION OF DIRECTOR: RICHARD J. HARRINGTON Management For For 1D. ELECTION OF DIRECTOR: WILLIAM CURT HUNTER Management For For 1E. ELECTION OF DIRECTOR: ROBERT J. KEEGAN Management For For 1F. ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management For For 1G. ELECTION OF DIRECTOR: CHARLES PRINCE Management For For 1H. ELECTION OF DIRECTOR: ANN N. REESE Management For For 1I. ELECTION OF DIRECTOR: SARA MARTINEZ TUCKER Management For For 1J. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Management For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE 2 EXECUTIVE OFFICERS. Management For For STERICYCLE, INC. Security Meeting Type Annual Ticker Symbol SRCL Meeting Date 21-May-2014 ISIN US8589121081 Agenda 933969719 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: MARK C. MILLER Management For For 1B. ELECTION OF DIRECTOR: JACK W. SCHULER Management For For 1C. ELECTION OF DIRECTOR: CHARLES A. ALUTTO Management For For 1D. ELECTION OF DIRECTOR: THOMAS D. BROWN Management For For 1E. ELECTION OF DIRECTOR: THOMAS F. CHEN Management For For 1F. ELECTION OF DIRECTOR: ROD F. DAMMEYER Management For For 1G. ELECTION OF DIRECTOR: WILLIAM K. HALL Management For For 1H. ELECTION OF DIRECTOR: JOHN PATIENCE Management For For 1I. ELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI Management For For 2. APPROVAL OF THE COMPANY'S 2014 INCENTIVE STOCK PLAN Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 4. ADVISORY RESOLUTION APPROVING THE COMPENSATION PAID TO THE COMPANY'S EXECUTIVE OFFICERS Management For For 5. ADVISORY RESOLUTION ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION (CHOOSE ONE FREQUENCY) Management 1 Year For 6. APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO GIVE STOCKHOLDERS THE RIGHT TO CALL A SPECIAL MEETING Management For For SAP AG Security Meeting Type Annual Ticker Symbol SAP Meeting Date 21-May-2014 ISIN US8030542042 Agenda 934003574 - Management Item Proposal Type Vote For/Against Management 2 APPROPRIATION OF THE RETAINED EARNINGS OF FISCAL YEAR 2013 Management For 3 FORMAL APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN FISCAL YEAR 2013 Management For 4 FORMAL APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN FISCAL YEAR 2013 Management For 5 APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP ANNUAL FINANCIAL STATEMENTS FOR FISCAL YEAR 2014 Management For 6A APPROVAL OF THE AMENDMENT AGREEMENT TO THE CONTROL AND PROFIT AND LOSS TRANSFER AGREEMENT WITH SAP ERSTE BETEILIGUNGS- UND VERMOGENSVERWALTUNGS GMBH Management For 6B APPROVAL OF THE AMENDMENT AGREEMENT TO THE CONTROL AND PROFIT AND LOSS TRANSFER AGREEMENT WITH SAP ZWEITE BETEILIGUNGS- UND VERMOGENSVERWALTUNGS GMBH Management For 7 RESOLUTION ON THE APPROVAL OF A CONTROL AND PROFIT AND LOSS TRANSFER AGREEMENT BETWEEN SAP AG AND A SUBSIDIARY Management For 8A CONVERSION OF THE COMPANY TO A EUROPEAN COMPANY (SE) AND ELECTIONS TO THE FIRST SUPERVISORY BOARD OF SAP SE: APPROVAL TO THE CONVERSION PLAN DATED MARCH 21, 2014 Management For 8B1 ELECTION TO THE SUPERVISORY BOARD: PROF. DR. H. C. MULT. HASSO PLATTNER Management For 8B2 ELECTION TO THE SUPERVISORY BOARD: PEKKA ALA-PIETILA Management For 8B3 ELECTION TO THE SUPERVISORY BOARD: PROF. ANJA FELDMANN, PH.D. Management For 8B4 ELECTION TO THE SUPERVISORY BOARD: PROF. DR. WILHELM HAARMANN Management For 8B5 ELECTION TO THE SUPERVISORY BOARD: BERNARD LIAUTAUD Management For 8B6 ELECTION TO THE SUPERVISORY BOARD: DR. H. C. HARTMUT MEHDORN Management For 8B7 ELECTION TO THE SUPERVISORY BOARD: DR. ERHARD SCHIPPOREIT Management For 8B8 ELECTION TO THE SUPERVISORY BOARD: JIM HAGEMANN SNABE Management For 8B9 ELECTION TO THE SUPERVISORY BOARD: PROF. DR-ING. DR-ING. E. H. KLAUS WUCHERER Management For FACEBOOK INC. Security 30303M102 Meeting Type Annual Ticker Symbol FB Meeting Date 22-May-2014 ISIN US30303M1027 Agenda 933958324 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARC L. ANDREESSEN For For 2 ERSKINE B. BOWLES For For 3 S.D. DESMOND-HELLMANN For For 4 DONALD E. GRAHAM For For 5 REED HASTINGS For For 6 SHERYL K. SANDBERG For For 7 PETER A. THIEL For For 8 MARK ZUCKERBERG For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING. Shareholder Against For 4. A STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. Shareholder Against For 5. A STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS. Shareholder Against For 6. A STOCKHOLDER PROPOSAL REGARDING CHILDHOOD OBESITY AND FOOD MARKETING TO YOUTH. Shareholder Against For 7. A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT. Shareholder Against For SOLAZYME, INC. Security 83415T101 Meeting Type Annual Ticker Symbol SZYM Meeting Date 22-May-2014 ISIN US83415T1016 Agenda 933966129 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JONATHAN S. WOLFSON For For 2 DAVID C. COLE For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For HENRY SCHEIN, INC. Security Meeting Type Annual Ticker Symbol HSIC Meeting Date 28-May-2014 ISIN US8064071025 Agenda 933983315 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STANLEY M. BERGMAN For For 2 GERALD A. BENJAMIN For For 3 JAMES P. BRESLAWSKI For For 4 MARK E. MLOTEK For For 5 STEVEN PALADINO For For 6 BARRY J. ALPERIN For For 7 PAUL BRONS For For 8 DONALD J. KABAT For For 9 PHILIP A. LASKAWY For For 10 KARYN MASHIMA For For 11 NORMAN S. MATTHEWS For For 12 CAROL RAPHAEL For For 13 E.D. REKOW, DDS, PHD For For 14 BRADLEY T. SHEARES, PHD For For 15 LOUIS W. SULLIVAN, MD For For 2. PROPOSAL TO APPROVE, BY NON-BINDING VOTE, THE 2 THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. PROPOSAL TO RATIFY THE SELECTION OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 27, 2014. Management For For AUTODESK, INC. Security Meeting Type Annual Ticker Symbol ADSK Meeting Date 10-Jun-2014 ISIN US0527691069 Agenda 933993568 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: CARL BASS Management For For 1B. ELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE Management For For 1C. ELECTION OF DIRECTOR: J. HALLAM DAWSON Management For For 1D. ELECTION OF DIRECTOR: THOMAS GEORGENS Management For For 1E. ELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN Management For For 1F. ELECTION OF DIRECTOR: MARY T. MCDOWELL Management For For 1G. ELECTION OF DIRECTOR: LORRIE M. NORRINGTON Management For For 1H. ELECTION OF DIRECTOR: BETSY RAFAEL Management For For 1I. ELECTION OF DIRECTOR: STACY J. SMITH Management For For 1J. ELECTION OF DIRECTOR: STEVEN M. WEST Management For For 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015. Management For For 3 APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF AUTODESK, INC.'S NAMED EXECUTIVE OFFICERS. Management For For 4 APPROVE THE AUTODESK, INC. EXECUTIVE INCENTIVE PLAN, AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management For For CELGENE CORPORATION Security Meeting Type Annual Ticker Symbol CELG Meeting Date 18-Jun-2014 ISIN US1510201049 Agenda 934002837 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT J. HUGIN For For 2 R.W. BARKER, D. PHIL. For For 3 MICHAEL D. CASEY For For 4 CARRIE S. COX For For 5 RODMAN L. DRAKE For For 6 M.A. FRIEDMAN, M.D. For For 7 GILLA KAPLAN, PH.D. For For 8 JAMES J. LOUGHLIN For For 9 ERNEST MARIO, PH.D. For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Management For For 3. AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK AND TO EFFECT A STOCK SPLIT. Management For For 4. APPROVAL OF AN AMENDMENT OF THE COMPANY'S 2 Management For For 5. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 6. STOCKHOLDER PROPOSAL DESCRIBED IN MORE DETAIL IN THE PROXY STATEMENT. Shareholder Against For
